DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 6, 11, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "rejection those CCR-U messages" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the CCR-U interrogation message" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "rejection those CCR-U messages" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the CCR-U interrogation message" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 7 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites processing and acknowledging CCR-U messages that do include MSCC information.  The limitation is not even mentioned in the specification.
Claim 9 recites wherein the at least one processor is further configured to process and acknowledge CCR-U messages that do include MSCC information.
The limitation is not even mentioned in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zevallos (2018/0359655 found in PCT report hereinafter D4) in view of Zevallos (2020/0162619) or Watfa et al (2016/0278096 found in PCT report as D2).
Regarding claims 1 and13.  D4 teaches a method and an Online Charging System (OCS) system 0015, figure 6 – A3, an overload is detected at the OCS. In A4, a request for more quota for RG1 is created, and in A5, a corresponding CCR1-U(RG-1) is sent to the OCS.  Since the OCS is overloaded, the OCS responds with CCA1-U DIAMETER_TOO_BUSY, figure 5A, 0203 – CCA- I message sent to OCS and OCS overloaded, the OCS sends CCA-U indicating DIAMETER_TOO_BUSY), the system comprising:
at least one processor figure 1, 0077 – OCS comprises a processor/controller, 0015, figure 6 – A3, an overload is detected at the OCS. In A4, a request for more quota for RG1 is created, and in A5, a corresponding CCR1-U(RG-1) is sent to the OCS.  Since the OCS is overloaded, the OCS responds with CCA1-U DIAMETER_TOO_BUSY, figure 5A, 0203 – CCA- I 
D4 does not explicitly teach rejecting CCR messages based on priority associated with different services.
Zevallos teaches OCS can take actions like allow the resource usage traffic, deny certain traffic types, and when subscriber’s credit runs out, to deny further subscriber resource usage (0024, 0032).  Zevallos teaches another concept is MSCC (Multiple Services Credit Control), which is a container to report specific traffic type.  For example, a CCR-U may report 3 MSCCs, 1 for Skype traffic, 1 for web traffic, 1 for video traffic.  CCA-U will reply with the 3 MSCCs, granting quota or denying traffic for each of those 3 traffic types.  For example, it can grant 1 Mbyte for Skype, 500 Kbytes for web browsing and it can deny video traffic (0034).  In other words, Skype has highest priority (1Mbyte) and web browsing has a lower priority (500 Kbytes) and video traffic has the lowest priority since video traffic is denied.
Watfa teaches voice calls, video streaming, data transmissions, multimedia transmissions, and/or the like influence network congestion (0002).  The UE transmits a request for such service(s) to the network and the network responds with acceptance or rejection of the request (0004, 0061 – request for SMS or voice service(s) may be accepted or rejected by the network, 0069 – requests for SMS services may be rejected, 0070 – the network may reject certain services, such as voice or SMS when network overload is started, 0071 – the network may decide to reject certain service 0094 – when network is congested some or all services may be rejected and only voice calls are allowed).  Voice calls may be given higher priority over other IP data (e.g., video stream and/or browsing data) during network congestion (0058-0060, 0062 – network prioritizes one or more services depending upon network congestion level(s), 0064 – VoIP calls may have higher priority than background traffic, 0077 – voice calls given higher priority than other service requests).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to use the MSCC concept as taught by Zevallos thereby providing the OCS an efficient way to grant or deny different services requested wherein the first service having the highest priority is Skype traffic (grant 1 Mbyte), the second highest service is web browsing (500 Kbytes) and the lowest service is video traffic (deny video traffic) or determine network overload level as taught by Watfa enabling the network to selectively accept or reject service request thereby reducing network congestion.  For example, give voice calls highest priority when network overload is started.
Regarding claims 2 and 14.  D4 does not teach wherein the first service is a data service and the second service is a voice service.
Watfa teaches voice calls, video streaming, data transmissions, multimedia transmissions, and/or the like influence network congestion (0002).  The UE transmits a request for such service(s) to the network and the network responds with acceptance or rejection of the request (0004, 0061 – request for SMS or voice service(s) may be accepted or rejected by the network, 0069 – requests for SMS services may be rejected, 0070 – the network may reject certain services, such as voice or SMS when 0071 – the network may decide to reject certain service request, 0094 – when network is congested some or all services may be rejected and only voice calls are allowed).  Voice calls may be given higher priority over other IP data (e.g., video stream and/or browsing data) during network congestion (0058-0060, 0062 – network prioritizes one or more services depending upon network congestion level(s), 0064 – VoIP calls may have higher priority than background traffic, 0077 – voice calls given higher priority than other service requests).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to determine network overload level as taught by Watfa enabling the network to selectively accept or reject service request thereby reducing network congestion.  For example, give voice calls highest priority when network overload is started.
Regarding claims 3 and 15.  D4 teaches wherein the CCR messages being rejected are one or more of CCR-Initial messages, CCR-Update messages (0015 – OCS responds with CCA1-U DIAMETER_TOO_BUSY, 0203 – OCS is overloaded, so the OCS responds with a CCA-U including DIAMETER_TOO_BUSY) and CCR-Terminate messages.
	Zevallos teaches grant or deny CCA-U (0032, 0034).
Regarding claims 4 and 16.  D4 teaches wherein rejection of CCR messages only occurs when the OCS apparatus is in a service overload state (0015 – an overload is detected at the OCS.  Since OCS is overloaded, the OCS responds with CCA1-U DIAMETER_TOO_BUSY, 0203 – OCS is overloaded, so the OCS responds with a CCA-U including DIAMETER_TOO_BUSY).

Zevallos teaches OCS can take actions like allow the resource usage traffic, deny certain traffic types, and when subscriber’s credit runs out, to deny further subscriber resource usage (0024, 0032).  Zevallos teaches another concept is MSCC (Multiple Services Credit Control), which is a container to report specific traffic type.  For example, a CCR-U may report 3 MSCCs, 1 for Skype traffic, 1 for web traffic, 1 for video traffic.  CCA-U will reply with the 3 MSCCs, granting quota or denying traffic for each of those 3 traffic types.  For example, it can grant 1 Mbyte for Skype, 500 Kbytes for web browsing and it can deny video traffic (0034).  In other words, Skype has highest priority (1Mbyte) and web browsing has a lower priority (500 Kbytes) and video traffic has the lowest priority since video traffic is denied.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to use the MSCC concept as taught by Zevallos thereby providing the OCS an efficient way to grant or deny different services requested.
Regarding claims 6 and 18.  D4 does not teach wherein the at least one processor is further configured to reject those CCR-U messages that do not include MSCC information.
Zevallos teaches OCS can take actions like allow the resource usage traffic, deny certain traffic types, and when subscriber’s credit runs out, to deny further 0024, 0032).  Zevallos teaches another concept is MSCC (Multiple Services Credit Control), which is a container to report specific traffic type (e.g., no active charging service session.  Instead, the container ONLY reports specific traffic type(s).  In other words, only requesting).  For example, a CCR-U may report 3 MSCCs, 1 for Skype traffic, 1 for web traffic, 1 for video traffic.  CCA-U will reply with the 3 MSCCs, granting quota or denying traffic for each of those 3 traffic types.  For example, it can grant 1 Mbyte for Skype, 500 Kbytes for web browsing and it can deny video traffic (0034).  In other words, Skype has highest priority (1Mbyte) and web browsing has a lower priority (500 Kbytes) and video traffic has the lowest priority since video traffic is denied.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to use the MSCC concept as taught by Zevallos thereby providing the OCS an efficient way to grant or deny different services during service requests.
Regarding claims 7 and 19.  D4 does not teach wherein the at least one processor is further configured to process and acknowledge CCR-U messages that do include MSCC information.
Zevallos teaches OCS can take actions like allow the resource usage traffic, deny certain traffic types, and when subscriber’s credit runs out, to deny further subscriber resource usage (0024, 0032).  Zevallos teaches another concept is MSCC (Multiple Services Credit Control), which is a container to report specific traffic type.  For example, a CCR-U may report 3 MSCCs, 1 for Skype traffic, 1 for web traffic, 1 for video traffic.  CCA-U will reply with the 3 MSCCs, granting quota or denying traffic 0034).  In other words, Skype has highest priority (1Mbyte) and web browsing has a lower priority (500 Kbytes) and video traffic has the lowest priority since video traffic is denied.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to use the MSCC concept as taught by Zevallos thereby providing the OCS an efficient way to grant or deny different services requested.
Regarding claims 8 and 20.  D4 does not teach wherein the at least one processor is further configured to also process and reject CCR-U messages containing MSCCs reporting telecommunication service usage.
Watfa teaches voice calls, video streaming, data transmissions, multimedia transmissions, and/or the like influence network congestion (0002).  The UE transmits a request for such service(s) to the network and the network responds with acceptance or rejection of the request (0004, 0061 – request for SMS or voice service(s) may be accepted or rejected by the network, 0069 – requests for SMS services may be rejected, 0070 – the network may reject certain services, such as voice or SMS when network overload is started, 0071 – the network may decide to reject certain service request, 0094 – when network is congested some or all services may be rejected and only voice calls are allowed).  Voice calls may be given higher priority over other IP data (e.g., video stream and/or browsing data) during network congestion (0058-0060, 0062 – network prioritizes one or more services depending upon network congestion level(s), 0064 – VoIP calls may have higher priority than background traffic, 0077 – voice calls given higher priority than other service requests).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to use the MSCC concept as taught by Zevallos thereby providing the OCS an efficient way to grant or deny different services requested wherein the first service having the highest priority is Skype traffic (grant 1 Mbyte), the second highest service is web browsing (500 Kbytes) and the lowest service is video traffic (deny video traffic).
Regarding claims 9 and 21.  D4 does not wherein the at least one processor is further configured to process the CCR-U messages for resources used and the rejection of the CCR-U messages is for requested resources.
Zevallos teaches OCS can take actions like allow the resource usage traffic, deny certain traffic types, and when subscriber’s credit runs out, to deny further subscriber resource usage (0024, 0032).  Zevallos teaches another concept is MSCC (Multiple Services Credit Control), which is a container to report specific traffic type.  For example, a CCR-U may report 3 MSCCs, 1 for Skype traffic, 1 for web traffic, 1 for video traffic.  CCA-U will reply with the 3 MSCCs, granting quota or denying traffic for each of those 3 traffic types.  For example, it can grant 1 Mbyte for Skype, 500 Kbytes for web browsing and it can deny video traffic (0034).  In other words, Skype has highest priority (1Mbyte) and web browsing has a lower priority (500 Kbytes) and video traffic has the lowest priority since video traffic is denied.
Watfa teaches voice calls, video streaming, data transmissions, multimedia transmissions, and/or the like influence network congestion (0002).  The UE transmits a 0004, 0061 – request for SMS or voice service(s) may be accepted or rejected by the network, 0069 – requests for SMS services may be rejected, 0070 – the network may reject certain services, such as voice or SMS when network overload is started, 0071 – the network may decide to reject certain service request, 0094 – when network is congested some or all services may be rejected and only voice calls are allowed).  Voice calls may be given higher priority over other IP data (e.g., video stream and/or browsing data) during network congestion (0058-0060, 0062 – network prioritizes one or more services depending upon network congestion level(s), 0064 – VoIP calls may have higher priority than background traffic, 0077 – voice calls given higher priority than other service requests).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of D4 to use the MSCC concept as taught by Zevallos thereby providing the OCS an efficient way to grant or deny different services requested wherein the first service having the highest priority is Skype traffic (grant 1 Mbyte), the second highest service is web browsing (500 Kbytes) and the lowest service is video traffic (deny video traffic) or determine network overload level as taught by Watfa enabling the network to selectively accept or reject service request thereby reducing network congestion.  For example, give voice calls highest priority when network overload is started.
Regarding claims 10 and 22.  D4 teaches wherein the at least one processor is part of a Diameter server (0007-0008 – Diameter server overloaded, 0010 and 0015 – DIAMETER_TOO_BUSY).
figure 6, 0014-0015 – CCR and CCA messages exchanged between PGW and OCS).
	Zevallos teaches online charging interface between PGW and OCS (0026, 0032, 0034).
Regarding claims 12 and 24.  D4 teaches wherein the rejection is transmitted by the OCS as one of a 4002 Diameter-Out-Of-Space message, a 3004 Diameter-Too-Busy message (0015 – OCS responds with CCA1-U DIAMETER_TOO_BUSY, 0203 – OCS is overloaded, so the OCS responds with a CCA-U including DIAMETER_TOO_BUSY) and a 5012 Diameter-Unable-To-Comply message.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0365537) Kahn et al teaches an online charging system that prioritizes bytes or packets for video flow, streaming service such as Netflix, etc. (0022-0023).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646